 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Maria Jimenez
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:18-CR-063-APG-PAL
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                    (First Request)
13
     MARIA JIMENEZ,
14
                    Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
17   States Attorney, and Brandon C. Jaroch, Assistant United States Attorney, counsel for the
18   United States of America, and Rene L. Valladares, Federal Public Defender, and Paul D. Riddle,
19   Assistant Federal Public Defender, counsel for Maria Jimenez, that the Sentencing Hearing
20   currently scheduled on January 22, 2019 at 10:30 a.m., be vacated and continued to a date and
21   time convenient to the Court, but no sooner than thirty (30) days.
22          This Stipulation is entered into for the following reasons:
23          1.      Counsel for the government is out of the office and unavailable. The defense has
24   no objection to continuing the sentencing to allow government counsel to be present.
25          2.      The defendant is in custody and agrees with the need for the continuance.
26          3.      The parties agree to the continuance.
 1        This is the first request for a continuance of the sentencing hearing.
 2        DATED this 15th day of January, 2019.
 3
 4   RENE L. VALLADARES                             DAYLE ELIESON
     Federal Public Defender                        United States Attorney
 5
 6     /s/ Paul D. Riddle                             /s/ Brandon C. Jaroch
     By_____________________________                By_____________________________
 7   PAUL D. RIDDLE                                 BRANDON C. JAROCH
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-CR-063-APG-PAL
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     MARIA JIMENEZ,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                         March 1, 2019
     Tuesday, January 22, 2019 at 10:30 a.m., be vacated and continued to ________________ at

12                 9 30 __.m.;
     the hour of ___:___ a     or to a time and date convenient to the court in Courtroom 6C.

13          DATED this 16th
                       ___ day of January, 2019.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
